Citation Nr: 0806214	
Decision Date: 02/25/08    Archive Date: 03/03/08

DOCKET NO.  04-28 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether the veteran is competent to handle disbursement 
of funds.  

2.  Entitlement to an effective date prior to December 22, 
1999, for the grant of a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1979 to 
March 1983.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions dated in May 
2003 and June 2005 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Milwaukee, Wisconsin and Chicago, 
Illinois.


FINDINGS OF FACT

1.  The veteran does not consistently possess the mental 
capacity to contract or to manage his own affairs, including 
the disbursement of funds without limitation.

2.  On December 22, 1999, the veteran filed his original 
claim for entitlement to service connection for post-
traumatic stress disorder (PTSD); service connection for PTSD 
was granted effective December 22, 1999; PTSD is his only 
service connected disability.  

3.  In May 2003, TDIU was granted and assigned the correct 
effective date of December 22, 1999, the date of receipt of 
the veteran's original claim for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The veteran is not competent for VA purposes.  38 
U.S.C.A. § 501(a) (West 2002); 38 C.F.R. § 3.353 (2007).

2.  The criteria for establishing an effective date prior to 
December 22, 1999, for the assignment of a TDIU rating have 
not been met.  38 U.S.C.A. § 1155 West 
2002 & Supp. 2005); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).  Letters dated in January 
2004, March 2006, December 2006 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The December 2006 letter told him to provide any 
relevant evidence in his possession.  The January 2004 letter 
informed him that additional information or evidence was 
needed to support his claim, and asked him to send the 
information or evidence to VA.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  The March 2006 
letter specifically advised him of how VA determines 
disability ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

With respect to the issue of whether the veteran is competent 
to handle disbursement of funds, although the 2006 letters 
were not sent prior to initial adjudication of the veteran's 
claim, this was not prejudicial to him, since he was 
subsequently provided adequate notice, and the claims were 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided to the veteran in June 2006.    

With respect to the issue of entitlement to an effective date 
earlier than December 22, 1999, for the award of a TDIU, the 
Board notes that the nature of this case depends upon 
consideration of evidence already contained in the claims 
file.  There is no dispute as to the date of receipt of the 
relevant documents in the file.  Accordingly, there is no 
reasonable possibility that any additional notice or 
assistance would aid the veteran in substantiating his claim.  

The veteran's service medical records, Social Security 
Administration (SSA) records, and VA medical treatment 
records have been obtained, to the extent available.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that any additional evidence, relevant to the 
issues decided herein, is available and not part of the 
claims file.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Competency

For VA purposes, a mentally incompetent person is one who, 
because of injury or disease, lacks the mental capacity to 
contract or to manage his affairs, including the disbursement 
of funds without limitation.  38 U.S.C.A. § 3.353(a).  There 
is a presumption in favor of competency.  Where reasonable 
doubt arises regarding a beneficiary's mental capacity to 
contract or to manage his affairs, including the disbursement 
of funds without limitation, such doubt will be resolved in 
favor of competency.  38 C.F.R. § 3.353(d); see also 38 
C.F.R. § 3.102.

Unless the medical evidence is clear, convincing and leaves 
no doubt as to the person's incompetency, the rating agency 
will not make a determination of incompetency without a 
definite expression regarding the question by the responsible 
medical authorities.  38 C.F.R. § 3.353(c).  Determinations 
as to incompetency should be based upon all evidence of 
record, and there should be a consistent relationship between 
the percentage of disability, facts relating to commitment or 
hospitalization, and the holding of incompetency.  Id.  

By way of history, rating decisions dated in August 2004 and 
January 2005 proposed a finding of incompetency.  Rating 
decision dated in June 2005 determined that the veteran was 
not competent to handle disbursement of funds.  The veteran 
appealed the June 2005 decision.  

The veteran claims competency status should be restored.  
Nevertheless, a careful review of all of the evidence of 
record leaves no doubt that the veteran is currently 
incapable of administering his VA benefits.  The veteran is 
currently in receipt of a 100 percent rating for his service-
connected post-traumatic stress disorder (PTSD).  

In reviewing the evidence of record it is clear that the 
veteran has a history of psychiatric illness, he is mentally 
incapable of working, and that he has continued to be 
involved in the use of illegal drugs.

In June 2004, the RO received a letter from Dr. A.J.B, which 
stated, "[The veteran] is well known to me from multiple 
admissions to our inpatient psychiatry unit for treatment of 
substance abuse and PTSD.  I strongly recommend that he have 
a payee assigned.  [The veteran] agrees with the need for a 
payee.  He consistently spends his VA funds on drugs.  In 
fact, receiving his monthly VA service connection benefit 
check is a trigger for drug use."

VA treatment records dated from October 2005 to September 
2006 indicate that the veteran was seeking a medical doctor 
or a psychiatrist to write a statement that he was competent 
to manage his own funds.  However, no medical professional 
has provided such a statement.  In fact, Dr. D.D.K, Chief of 
Psychiatric Services, noted that the veteran was in Recovery 
House and would like payee to be revisited but that Milwaukee 
didn't want to do this.  Dr. D.D.K. told the veteran that he 
wouldn't overrule the veteran's current providers.

In light of the foregoing, the Board finds that the evidence 
clearly favors a finding that the veteran is mentally 
incompetent for VA benefit purposes at this time.  The 
veteran has expressed his belief that that he is competent to 
handle his VA funds; however, as a layman, he simply is not 
qualified to render a probative opinion as to his mental 
competency, including his capacity to handle disbursement of 
his VA funds.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  He has provided no countervailing medical 
evidence to rebut the medical evidence in the claims file 
supporting a determination of incompetency.  Hence, the Board 
finds that the evidence of record clearly and convincingly 
leaves no doubt as to the veteran's incompetency.  

III.	Earlier Effective Date

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).

VA law and regulation provide that unless otherwise provided, 
the effective date of an award of increased evaluation shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Regulations also 
provide that the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400(o)(1).    

The Board notes that the effective date of an award of 
increased compensation may, however, be established at the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if the application 
for an increased evaluation is received within one year from 
that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

In this case, a February 2000 rating decision granted service 
connection for PTSD and assigned a 30 percent disability 
rating effective December 22, 1999.  The veteran appealed 
this decision.  A July 2000 rating decision increased the 
veteran's disability rating to 70 percent effective December 
22, 1999.  In June 2000, the RO received the veteran's 
application for increased compensation based on 
unemployability.  A May 2003 rating decision awarded TDIU 
effective December 22, 1999.

A TDIU rating may not be effective from a date earlier than 
the effective date of service connection of the service-
connected disability or disabilities which form the basis of 
the TDIU rating.  

PTSD is the veteran's only service connected disability.  As 
he was not granted service connection for PTSD prior to 
December 22, 1999, a date earlier than December 22, 1999 for 
TDIU is not warranted.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for an effective date 
earlier than December 22, 1999, for the award of a TDIU, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.    


ORDER

Restoration of competency to handle disbursement of funds is 
denied.

Entitlement to an effective date prior to December 22, 1999, 
for the grant of a TDIU is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


